Exhibit 10.4

 

EXHIBIT D

 

NEITHER THIS SECURITY NOR THE SECURITIES INTO WHICH THIS SECURITY IS EXERCISABLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR
REASONABLY ACCEPTABLE TO THE COMPANY TO SUCH EFFECT, THE SUBSTANCE OF WHICH
SHALL BE REASONABLY ACCEPTABLE TO THE COMPANY.  THIS SECURITY MAY BE PLEDGED IN
CONNECTION WITH A BONA FIDE MARGIN ACCOUNT WITH A REGISTERED BROKER-DEALER OR
OTHER LOAN WITH A FINANCIAL INSTITUTION THAT IS AN “ACCREDITED INVESTOR” AS
DEFINED IN RULE 501(a) UNDER THE SECURITIES ACT.

 

ADDITIONAL INVESTMENT RIGHT

 

To Purchase                      Shares of Common Stock of

 

Implant Sciences Corporation

 

THIS ADDITIONAL INVESTMENT RIGHT (the “Additional Investment Right”) CERTIFIES
that, for value received,                            (the “Holder”), is
entitled, upon the terms and subject to the limitations on exercise and the
conditions hereinafter set forth, at any time on or after the six month
anniversary of the date of the Purchase Agreement (the “Initial Exercise Date”)
and on or prior to the later of (a) the 6 month anniversary of the Effective
Date and (b) the 6 month anniversary of the Initial Exercise Date, but in no
event after the 5 year anniversary of the date of the Purchase Agreement (the
“Termination Date”) but not thereafter, to subscribe for and purchase from
Implant Sciences Corporation, a Massachusetts corporation (the “Company”), up to
                         shares (the “Additional Investment Right Shares”) of
Common Stock, par value $0.10 per share, of the Company (the “Common Stock”). 
The purchase price of one share of Common Stock (the “Exercise Price”) under
this Additional Investment Right shall be $8.50, subject to adjustment
hereunder.  The Exercise Price and the number of Additional Investment Right
Shares for which the Additional Investment Right is exercisable shall be subject
to adjustment as provided herein. Capitalized terms used and not otherwise
defined herein shall have the meanings set forth in that certain Securities
Purchase Agreement (the “Purchase Agreement”), dated March 3, 2005 among the
Company and the purchasers signatory thereto.

 

1

--------------------------------------------------------------------------------


 


1.  TITLE TO ADDITIONAL INVESTMENT RIGHT.  PRIOR TO THE TERMINATION DATE AND
SUBJECT TO COMPLIANCE WITH APPLICABLE LAWS AND SECTION 7 OF THIS ADDITIONAL
INVESTMENT RIGHT, THIS ADDITIONAL INVESTMENT RIGHT AND ALL RIGHTS HEREUNDER ARE
TRANSFERABLE, IN WHOLE OR IN PART, AT THE OFFICE OR AGENCY OF THE COMPANY BY THE
HOLDER IN PERSON OR BY DULY AUTHORIZED ATTORNEY, UPON SURRENDER OF THIS
ADDITIONAL INVESTMENT RIGHT TOGETHER WITH THE ASSIGNMENT FORM ANNEXED HERETO
PROPERLY ENDORSED.  THE TRANSFEREE SHALL SIGN AN INVESTMENT LETTER IN FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO THE COMPANY.


 


2.  AUTHORIZATION OF SHARES.  THE COMPANY COVENANTS THAT ALL ADDITIONAL
INVESTMENT RIGHT SHARES WHICH MAY BE ISSUED UPON THE EXERCISE OF THE PURCHASE
RIGHTS REPRESENTED BY THIS ADDITIONAL INVESTMENT RIGHT WILL, UPON EXERCISE OF
THE PURCHASE RIGHTS REPRESENTED BY THIS ADDITIONAL INVESTMENT RIGHT, BE DULY
AUTHORIZED, VALIDLY ISSUED, FULLY PAID AND NONASSESSABLE AND FREE FROM ALL
TAXES, LIENS AND CHARGES IN RESPECT OF THE ISSUE THEREOF (OTHER THAN TAXES IN
RESPECT OF ANY TRANSFER OCCURRING CONTEMPORANEOUSLY WITH SUCH ISSUE).


 


3.  EXERCISE OF ADDITIONAL INVESTMENT RIGHT.


 

(a)  Exercise of the purchase rights represented by this Additional Investment
Right may be made at any time or times on or after the Initial Exercise Date and
on or before the Termination Date by delivery to the Company of a duly executed
facsimile copy of the Notice of Exercise Form annexed hereto (or such other
office or agency of the Company as it may designate by notice in writing to the
registered Holder at the address of such Holder appearing on the books of the
Company); provided, however, no issuance of Additional Investment Right Shares
shall take place unless, within 5 Trading Days of the date said Notice of
Exercise is delivered to the Company, the Holder shall have surrendered this
Additional Investment Right to the Company and the Company shall have received
payment of the aggregate Exercise Price of the shares thereby purchased by wire
transfer or cashier’s check drawn on a United States bank.  Certificates for
shares purchased hereunder shall be transmitted by the transfer agent of the
Company to the Holder by crediting the account of the Holder’s prime broker with
the Depository Trust Company through its Deposit Withdrawal Agent Commission
(“DWAC”) system within 3 Trading Days from the delivery to the Company of the
Notice of Exercise Form, surrender of this Additional Investment Right and
payment of the aggregate Exercise Price as set forth above (“Additional
Investment Right Share Delivery Date”).  This Additional Investment Right shall
be deemed to have been exercised on the date the Exercise Price is received by
the Company.  The Additional Investment Right Shares shall be deemed to have
been issued, and Holder or any other person so designated to be named therein
shall be deemed to have become a holder of record of such shares for all
purposes, as of the date the Additional Investment Right has been exercised by
surrender of the Additional Investment Right and payment to the Company of the
Exercise Price and all taxes required to be paid by the Holder, if any, pursuant
to Section 5 prior to the issuance of such shares, have been paid and received
by the Company.  If the Company fails to cause its transfer agent to transmit to
the Holder through the DWAC system a certificate or certificates representing
the Additional Investment Right Shares pursuant to this Section 3(a) by the
Additional Investment Right

 

2

--------------------------------------------------------------------------------


 

Share Delivery Date, then the Holder will have the right to rescind such
exercise; provided, however, if the Company delivers the Additional Investment
Right Shares after the Additional Investment Right Share Delivery Date and prior
to a rescission by the Holder, Holder’s right to rescind shall only be effective
if exercised prior to the 2nd Trading Day after delivery of the Additional
Investment Right Shares to the Holder; provided, further, if the Holder rescinds
such exercise after delivery, the Holder shall promptly return such Additional
Investment Right Shares to the Company.  In addition to any other rights
available to the Holder, if the Company fails to cause its transfer agent to
transmit to the Holder through the DWAC system a certificate or certificates
representing the Additional Investment Right Shares pursuant to an exercise by
the Additional Investment Right Share Delivery Date, and if after such day the
Holder is required by its broker to purchase (in an open market transaction or
otherwise) shares of Common Stock to deliver in satisfaction of a sale by the
Holder of the Additional Investment Right Shares which the Holder anticipated
receiving upon such exercise (a “Buy-In”), then the Company shall (1) pay in
cash to the Holder the amount by which (x) the Holder’s total purchase price
(including brokerage commissions, if any) for the shares of Common Stock so
purchased exceeds (y) the amount obtained by multiplying (A) the number of
Additional Investment Right Shares that the Company was required to deliver to
the Holder in connection with the exercise at issue times (B) the price at which
the sell order giving rise to such purchase obligation was executed, and (2) at
the option of the Holder, either reinstate the portion of the Additional
Investment Right and equivalent number of Additional Investment Right Shares for
which such exercise was not honored or deliver to the Holder the number of
shares of Common Stock that would have been issued had the Company timely
complied with its exercise and delivery obligations hereunder.  For example, if
the Holder purchases Common Stock having a total purchase price of $11,000 to
cover a Buy-In with respect to an attempted exercise of shares of Common Stock
with an aggregate sale price giving rise to such purchase obligation of $10,000,
under clause (1) of the immediately preceding sentence the Company shall be
required to pay the Holder $1,000. The Holder shall provide the Company written
notice indicating the amounts payable to the Holder in respect of the Buy-In,
together with applicable confirmations and other evidence reasonably requested
by the Company.  Nothing herein shall limit a Holder’s right to pursue any other
remedies available to it hereunder, at law or in equity including, without
limitation, a decree of specific performance and/or injunctive relief with
respect to the Company’s failure to timely deliver certificates representing
shares of Common Stock upon exercise of the Additional Investment Right as
required pursuant to the terms hereof.

 


(B)  IF THIS ADDITIONAL INVESTMENT RIGHT SHALL HAVE BEEN EXERCISED IN PART, THE
COMPANY SHALL, AT THE TIME OF DELIVERY OF THE CERTIFICATE OR CERTIFICATES
REPRESENTING ADDITIONAL INVESTMENT RIGHT SHARES, DELIVER TO HOLDER A NEW
ADDITIONAL INVESTMENT RIGHT EVIDENCING THE RIGHTS OF HOLDER TO PURCHASE THE
UNPURCHASED ADDITIONAL INVESTMENT RIGHT SHARES CALLED FOR BY THIS ADDITIONAL
INVESTMENT RIGHT, WHICH NEW ADDITIONAL INVESTMENT RIGHT SHALL IN ALL OTHER
RESPECTS BE IDENTICAL WITH THIS ADDITIONAL INVESTMENT RIGHT.


 


(C)  THE HOLDER SHALL NOT HAVE THE RIGHT TO EXERCISE ANY PORTION OF THIS
ADDITIONAL INVESTMENT RIGHT, PURSUANT TO SECTION 3(A) OR OTHERWISE, TO THE
EXTENT THAT AFTER GIVING EFFECT TO SUCH ISSUANCE AFTER EXERCISE, THE HOLDER
(TOGETHER WITH THE HOLDER’S


 

3

--------------------------------------------------------------------------------


 


AFFILIATES), AS SET FORTH ON THE APPLICABLE NOTICE OF EXERCISE, WOULD
BENEFICIALLY OWN IN EXCESS OF 4.99% OF THE NUMBER OF SHARES OF THE COMMON STOCK
OUTSTANDING IMMEDIATELY AFTER GIVING EFFECT TO SUCH ISSUANCE.  FOR PURPOSES OF
THE FOREGOING SENTENCE, THE NUMBER OF SHARES OF COMMON STOCK BENEFICIALLY OWNED
BY THE HOLDER AND ITS AFFILIATES SHALL INCLUDE THE NUMBER OF SHARES OF COMMON
STOCK ISSUABLE UPON EXERCISE OF THIS ADDITIONAL INVESTMENT RIGHT WITH RESPECT TO
WHICH THE DETERMINATION OF SUCH SENTENCE IS BEING MADE, BUT SHALL EXCLUDE THE
NUMBER OF SHARES OF COMMON STOCK WHICH WOULD BE ISSUABLE UPON (A) EXERCISE OF
THE REMAINING, NONEXERCISED PORTION OF THIS ADDITIONAL INVESTMENT RIGHT
BENEFICIALLY OWNED BY THE HOLDER OR ANY OF ITS AFFILIATES AND (B) EXERCISE OR
CONVERSION OF THE UNEXERCISED OR NONCONVERTED PORTION OF ANY OTHER SECURITIES OF
THE COMPANY (INCLUDING, WITHOUT LIMITATION, ANY OTHER ADDITIONAL INVESTMENT
RIGHTS) SUBJECT TO A LIMITATION ON CONVERSION OR EXERCISE ANALOGOUS TO THE
LIMITATION CONTAINED HEREIN BENEFICIALLY OWNED BY THE HOLDER OR ANY OF ITS
AFFILIATES.  EXCEPT AS SET FORTH IN THE PRECEDING SENTENCE, FOR PURPOSES OF THIS
SECTION 3(C), BENEFICIAL OWNERSHIP SHALL BE CALCULATED IN ACCORDANCE WITH
SECTION 13(D) OF THE EXCHANGE ACT, IT BEING ACKNOWLEDGED BY HOLDER THAT THE
COMPANY IS NOT REPRESENTING TO HOLDER THAT SUCH CALCULATION IS IN COMPLIANCE
WITH SECTION 13(D) OF THE EXCHANGE ACT AND HOLDER IS SOLELY RESPONSIBLE FOR ANY
SCHEDULES REQUIRED TO BE FILED IN ACCORDANCE THEREWITH.  TO THE EXTENT THAT THE
LIMITATION CONTAINED IN THIS SECTION 3(C) APPLIES, THE DETERMINATION OF WHETHER
THIS ADDITIONAL INVESTMENT RIGHT IS EXERCISABLE (IN RELATION TO OTHER SECURITIES
OWNED BY THE HOLDER) AND OF WHICH A PORTION OF THIS ADDITIONAL INVESTMENT RIGHT
IS EXERCISABLE SHALL BE IN THE SOLE DISCRETION OF SUCH HOLDER, AND THE
SUBMISSION OF A NOTICE OF EXERCISE SHALL BE DEEMED TO BE SUCH HOLDER’S
DETERMINATION OF WHETHER THIS ADDITIONAL INVESTMENT RIGHT IS EXERCISABLE (IN
RELATION TO OTHER SECURITIES OWNED BY SUCH HOLDER) AND OF WHICH PORTION OF THIS
ADDITIONAL INVESTMENT RIGHT IS EXERCISABLE, IN EACH CASE SUBJECT TO SUCH
AGGREGATE PERCENTAGE LIMITATION, AND THE COMPANY SHALL HAVE NO OBLIGATION TO
VERIFY OR CONFIRM THE ACCURACY OF SUCH DETERMINATION.  FOR PURPOSES OF THIS
SECTION 3(C), IN DETERMINING THE NUMBER OF OUTSTANDING SHARES OF COMMON STOCK,
THE HOLDER MAY RELY ON THE NUMBER OF OUTSTANDING SHARES OF COMMON STOCK AS
REFLECTED IN (X) THE COMPANY’S MOST RECENT FORM 10-QSB OR FORM 10-KSB, AS THE
CASE MAY BE, (Y) A MORE RECENT PUBLIC ANNOUNCEMENT BY THE COMPANY OR (Z) ANY
OTHER NOTICE BY THE COMPANY OR THE COMPANY’S TRANSFER AGENT SETTING FORTH THE
NUMBER OF SHARES OF COMMON STOCK OUTSTANDING.  UPON THE WRITTEN OR ORAL REQUEST
OF THE HOLDER, THE COMPANY SHALL WITHIN TWO TRADING DAYS CONFIRM ORALLY AND IN
WRITING TO THE HOLDER THE NUMBER OF SHARES OF COMMON STOCK THEN OUTSTANDING.  IN
ANY CASE, THE NUMBER OF OUTSTANDING SHARES OF COMMON STOCK SHALL BE DETERMINED
AFTER GIVING EFFECT TO THE CONVERSION OR EXERCISE OF SECURITIES OF THE COMPANY,
INCLUDING THIS ADDITIONAL INVESTMENT RIGHT, BY THE HOLDER OR ITS AFFILIATES
SINCE THE DATE AS OF WHICH SUCH NUMBER OF OUTSTANDING SHARES OF COMMON STOCK WAS
REPORTED.


 


(D)  IF AT ANY TIME AFTER ONE YEAR FROM THE DATE OF ISSUANCE OF THIS ADDITIONAL
INVESTMENT RIGHT THERE IS NO EFFECTIVE REGISTRATION STATEMENT REGISTERING THE
RESALE OF THE ADDITIONAL INVESTMENT RIGHT SHARES BY THE HOLDER, THEN THIS
ADDITIONAL INVESTMENT RIGHT MAY ALSO BE EXERCISED AT SUCH TIME BY MEANS OF A
“CASHLESS EXERCISE” IN WHICH THE HOLDER SHALL BE ENTITLED TO RECEIVE A
CERTIFICATE FOR THE NUMBER OF ADDITIONAL INVESTMENT RIGHT SHARES EQUAL TO THE
QUOTIENT OBTAINED BY DIVIDING [(A-B) (X)] BY (A), WHERE:


 

4

--------------------------------------------------------------------------------


 

(A) = the Closing Price on the Trading Day immediately preceding the date of
such election;

 

(B) =  the Exercise Price of this Additional Investment Right, as adjusted; and

 

(X) = the number of Additional Investment Right Shares issuable upon exercise of
this Additional Investment Right in accordance with the terms of this Additional
Investment Right by means of a cash exercise rather than a cashless exercise.


  (E)   .


 


4.  NO FRACTIONAL SHARES OR SCRIP.  NO FRACTIONAL SHARES OR SCRIP REPRESENTING
FRACTIONAL SHARES SHALL BE ISSUED UPON THE EXERCISE OF THIS ADDITIONAL
INVESTMENT RIGHT.  AS TO ANY FRACTION OF A SHARE WHICH HOLDER WOULD OTHERWISE BE
ENTITLED TO PURCHASE UPON SUCH EXERCISE, THE COMPANY SHALL PAY A CASH ADJUSTMENT
IN RESPECT OF SUCH FINAL FRACTION IN AN AMOUNT EQUAL TO SUCH FRACTION MULTIPLIED
BY THE EXERCISE PRICE.


 


5.  CHARGES, TAXES AND EXPENSES.  ISSUANCE OF CERTIFICATES FOR ADDITIONAL
INVESTMENT RIGHT SHARES SHALL BE MADE WITHOUT CHARGE TO THE HOLDER FOR ANY ISSUE
OR TRANSFER TAX OR OTHER INCIDENTAL EXPENSE IN RESPECT OF THE ISSUANCE OF SUCH
CERTIFICATE, ALL OF WHICH TAXES AND EXPENSES SHALL BE PAID BY THE COMPANY, AND
SUCH CERTIFICATES SHALL BE ISSUED IN THE NAME OF THE HOLDER OR IN SUCH NAME OR
NAMES AS MAY BE DIRECTED BY THE HOLDER; PROVIDED, HOWEVER, THAT IN THE EVENT
CERTIFICATES FOR ADDITIONAL INVESTMENT RIGHT SHARES ARE TO BE ISSUED IN A NAME
OTHER THAN THE NAME OF THE HOLDER, THIS ADDITIONAL INVESTMENT RIGHT WHEN
SURRENDERED FOR EXERCISE SHALL BE ACCOMPANIED BY THE ASSIGNMENT FORM ATTACHED
HERETO DULY EXECUTED BY THE HOLDER; AND THE COMPANY MAY REQUIRE, AS A CONDITION
THERETO, THE PAYMENT OF A SUM SUFFICIENT TO REIMBURSE IT FOR ANY TRANSFER TAX
INCIDENTAL THERETO.


 


6.  CLOSING OF BOOKS.  THE COMPANY WILL NOT CLOSE ITS STOCKHOLDER BOOKS OR
RECORDS IN ANY MANNER WHICH PREVENTS THE TIMELY EXERCISE OF THIS ADDITIONAL
INVESTMENT RIGHT, PURSUANT TO THE TERMS HEREOF.


 


7.  TRANSFER, DIVISION AND COMBINATION.


 


(A)  SUBJECT TO COMPLIANCE WITH ANY APPLICABLE SECURITIES LAWS AND THE
CONDITIONS SET FORTH IN SECTIONS 1 AND 7(E) HEREOF AND TO THE PROVISIONS OF
SECTION 4.1 OF THE PURCHASE AGREEMENT, THIS ADDITIONAL INVESTMENT RIGHT AND ALL
RIGHTS HEREUNDER ARE TRANSFERABLE, IN WHOLE OR IN PART, UPON SURRENDER OF THIS
ADDITIONAL INVESTMENT RIGHT AT THE PRINCIPAL OFFICE OF THE COMPANY, TOGETHER
WITH A WRITTEN ASSIGNMENT OF THIS ADDITIONAL INVESTMENT RIGHT SUBSTANTIALLY IN
THE FORM ATTACHED HERETO DULY EXECUTED BY THE HOLDER OR ITS AGENT OR ATTORNEY
AND FUNDS SUFFICIENT TO PAY ANY TRANSFER TAXES PAYABLE UPON THE MAKING OF SUCH
TRANSFER.  UPON SUCH SURRENDER AND, IF REQUIRED, SUCH PAYMENT, THE COMPANY SHALL
EXECUTE AND DELIVER A NEW ADDITIONAL INVESTMENT RIGHT OR ADDITIONAL INVESTMENT
RIGHTS IN THE NAME OF THE ASSIGNEE OR ASSIGNEES AND IN THE DENOMINATION OR
DENOMINATIONS SPECIFIED IN SUCH INSTRUMENT OF ASSIGNMENT, AND SHALL ISSUE TO THE
ASSIGNOR A NEW ADDITIONAL INVESTMENT RIGHT EVIDENCING THE PORTION OF THIS
ADDITIONAL INVESTMENT RIGHT NOT SO ASSIGNED, AND THIS ADDITIONAL INVESTMENT
RIGHT SHALL PROMPTLY BE CANCELLED.

 

5

--------------------------------------------------------------------------------


 


A ADDITIONAL INVESTMENT RIGHT, IF PROPERLY ASSIGNED, MAY BE EXERCISED BY A NEW
HOLDER FOR THE PURCHASE OF ADDITIONAL INVESTMENT RIGHT SHARES WITHOUT HAVING A
NEW ADDITIONAL INVESTMENT RIGHT ISSUED.


 


(B)  THIS ADDITIONAL INVESTMENT RIGHT MAY BE DIVIDED OR COMBINED WITH OTHER
ADDITIONAL INVESTMENT RIGHTS UPON PRESENTATION HEREOF AT THE AFORESAID OFFICE OF
THE COMPANY, TOGETHER WITH A WRITTEN NOTICE SPECIFYING THE NAMES AND
DENOMINATIONS IN WHICH NEW ADDITIONAL INVESTMENT RIGHTS ARE TO BE ISSUED, SIGNED
BY THE HOLDER OR ITS AGENT OR ATTORNEY.  SUBJECT TO COMPLIANCE WITH
SECTION 7(A), AS TO ANY TRANSFER WHICH MAY BE INVOLVED IN SUCH DIVISION OR
COMBINATION, THE COMPANY SHALL EXECUTE AND DELIVER A NEW ADDITIONAL INVESTMENT
RIGHT OR ADDITIONAL INVESTMENT RIGHTS IN EXCHANGE FOR THE ADDITIONAL INVESTMENT
RIGHT OR ADDITIONAL INVESTMENT RIGHTS TO BE DIVIDED OR COMBINED IN ACCORDANCE
WITH SUCH NOTICE.


 


(C)  THE COMPANY SHALL PREPARE, ISSUE AND DELIVER AT ITS OWN EXPENSE (OTHER THAN
TRANSFER TAXES) THE NEW ADDITIONAL INVESTMENT RIGHT OR ADDITIONAL INVESTMENT
RIGHTS UNDER THIS SECTION 7.


 


(D)  THE COMPANY AGREES TO MAINTAIN, AT ITS AFORESAID OFFICE, BOOKS FOR THE
REGISTRATION AND THE REGISTRATION OF TRANSFER OF THE ADDITIONAL INVESTMENT
RIGHTS.


 

(e)  If, at the time of the surrender of this Additional Investment Right in
connection with any transfer of this Additional Investment Right, the transfer
of this Additional Investment Right shall not be registered pursuant to an
effective registration statement under the Securities Act and under applicable
state securities or blue sky laws, the Company may require, as a condition of
allowing such transfer (i) that the Holder or transferee of this Additional
Investment Right, as the case may be, furnish to the Company a written opinion
of counsel (which opinion shall be in form, substance and scope customary for
opinions of counsel in comparable transactions) to the effect that such transfer
may be made without registration under the Securities Act and under applicable
state securities or blue sky laws, (ii) that the holder or transferee execute
and deliver to the Company an investment letter in form and substance acceptable
to the Company and (iii) that the transferee be an “accredited investor” as
defined in Rule 501(a)(1), (a)(2), (a)(3), (a)(7), or (a)(8) promulgated under
the Securities Act or a qualified institutional buyer as defined in Rule 144A(a)
under the Securities Act.

 


8.  NO RIGHTS AS SHAREHOLDER UNTIL EXERCISE.  THIS ADDITIONAL INVESTMENT RIGHT
DOES NOT ENTITLE THE HOLDER TO ANY VOTING RIGHTS OR OTHER RIGHTS AS A
SHAREHOLDER OF THE COMPANY PRIOR TO THE EXERCISE HEREOF.  UPON THE SURRENDER OF
THIS ADDITIONAL INVESTMENT RIGHT AND THE PAYMENT OF THE AGGREGATE EXERCISE PRICE
(OR BY MEANS OF A CASHLESS EXERCISE), THE ADDITIONAL INVESTMENT RIGHT SHARES SO
PURCHASED SHALL BE AND BE DEEMED TO BE ISSUED TO SUCH HOLDER AS THE RECORD OWNER
OF SUCH SHARES AS OF THE CLOSE OF BUSINESS ON THE LATER OF THE DATE OF SUCH
SURRENDER OR PAYMENT.


 


9.  LOSS, THEFT, DESTRUCTION OR MUTILATION OF ADDITIONAL INVESTMENT RIGHT.  THE
COMPANY COVENANTS THAT UPON RECEIPT BY THE COMPANY OF EVIDENCE REASONABLY
SATISFACTORY TO IT OF THE LOSS, THEFT, DESTRUCTION OR MUTILATION OF THIS
ADDITIONAL INVESTMENT RIGHT OR ANY STOCK

 

6

--------------------------------------------------------------------------------


 


CERTIFICATE RELATING TO THE ADDITIONAL INVESTMENT RIGHT SHARES, AND IN CASE OF
LOSS, THEFT OR DESTRUCTION, OF INDEMNITY OR SECURITY REASONABLY SATISFACTORY TO
IT (WHICH, IN THE CASE OF THE ADDITIONAL INVESTMENT RIGHT, SHALL NOT INCLUDE THE
POSTING OF ANY BOND), AND UPON SURRENDER AND CANCELLATION OF SUCH ADDITIONAL
INVESTMENT RIGHT OR STOCK CERTIFICATE, IF MUTILATED, THE COMPANY WILL MAKE AND
DELIVER A NEW ADDITIONAL INVESTMENT RIGHT OR STOCK CERTIFICATE OF LIKE TENOR AND
DATED AS OF SUCH CANCELLATION, IN LIEU OF SUCH ADDITIONAL INVESTMENT RIGHT OR
STOCK CERTIFICATE.


 


10.  SATURDAYS, SUNDAYS, HOLIDAYS, ETC.  IF THE LAST OR APPOINTED DAY FOR THE
TAKING OF ANY ACTION OR THE EXPIRATION OF ANY RIGHT REQUIRED OR GRANTED HEREIN
SHALL BE A SATURDAY, SUNDAY OR A LEGAL HOLIDAY, THEN SUCH ACTION MAY BE TAKEN OR
SUCH RIGHT MAY BE EXERCISED ON THE NEXT SUCCEEDING DAY NOT A SATURDAY, SUNDAY OR
LEGAL HOLIDAY.


 


11.  ADJUSTMENTS OF EXERCISE PRICE AND NUMBER OF ADDITIONAL INVESTMENT RIGHT
SHARES; STOCK SPLITS, ETC.  THE NUMBER AND KIND OF SECURITIES PURCHASABLE UPON
THE EXERCISE OF THIS ADDITIONAL INVESTMENT RIGHT AND THE EXERCISE PRICE SHALL BE
SUBJECT TO ADJUSTMENT FROM TIME TO TIME UPON THE HAPPENING OF ANY OF THE
FOLLOWING.  IN CASE THE COMPANY SHALL (I) PAY A DIVIDEND IN SHARES OF COMMON
STOCK OR MAKE A DISTRIBUTION IN SHARES OF COMMON STOCK TO HOLDERS OF ITS
OUTSTANDING COMMON STOCK, (II) SUBDIVIDE ITS OUTSTANDING SHARES OF COMMON STOCK
INTO A GREATER NUMBER OF SHARES, (III) COMBINE ITS OUTSTANDING SHARES OF COMMON
STOCK INTO A SMALLER NUMBER OF SHARES OF COMMON STOCK, OR (IV) ISSUE ANY SHARES
OF ITS CAPITAL STOCK IN A RECLASSIFICATION OF THE COMMON STOCK, THEN THE NUMBER
OF ADDITIONAL INVESTMENT RIGHT SHARES PURCHASABLE UPON EXERCISE OF THIS
ADDITIONAL INVESTMENT RIGHT IMMEDIATELY PRIOR THERETO SHALL BE ADJUSTED SO THAT
THE HOLDER SHALL BE ENTITLED TO RECEIVE THE KIND AND NUMBER OF ADDITIONAL
INVESTMENT RIGHT SHARES OR OTHER SECURITIES OF THE COMPANY WHICH IT WOULD HAVE
OWNED OR HAVE BEEN ENTITLED TO RECEIVE HAD SUCH ADDITIONAL INVESTMENT RIGHT BEEN
EXERCISED IN ADVANCE THEREOF.  UPON EACH SUCH ADJUSTMENT OF THE KIND AND NUMBER
OF ADDITIONAL INVESTMENT RIGHT SHARES OR OTHER SECURITIES OF THE COMPANY WHICH
ARE PURCHASABLE HEREUNDER, THE HOLDER SHALL THEREAFTER BE ENTITLED TO PURCHASE
THE NUMBER OF ADDITIONAL INVESTMENT RIGHT SHARES OR OTHER SECURITIES RESULTING
FROM SUCH ADJUSTMENT AT AN EXERCISE PRICE PER ADDITIONAL INVESTMENT RIGHT SHARE
OR OTHER SECURITY OBTAINED BY MULTIPLYING THE EXERCISE PRICE IN EFFECT
IMMEDIATELY PRIOR TO SUCH ADJUSTMENT BY THE NUMBER OF ADDITIONAL INVESTMENT
RIGHT SHARES PURCHASABLE PURSUANT HERETO IMMEDIATELY PRIOR TO SUCH ADJUSTMENT
AND DIVIDING BY THE NUMBER OF ADDITIONAL INVESTMENT RIGHT SHARES OR OTHER
SECURITIES OF THE COMPANY THAT ARE PURCHASABLE PURSUANT HERETO IMMEDIATELY AFTER
SUCH ADJUSTMENT.  AN ADJUSTMENT MADE PURSUANT TO THIS PARAGRAPH SHALL BECOME
EFFECTIVE IMMEDIATELY AFTER THE EFFECTIVE DATE OF SUCH EVENT RETROACTIVE TO THE
RECORD DATE, IF ANY, FOR SUCH EVENT.


 


12.  REORGANIZATION, RECLASSIFICATION, MERGER, CONSOLIDATION OR DISPOSITION OF
ASSETS.  IN CASE THE COMPANY SHALL REORGANIZE ITS CAPITAL, RECLASSIFY ITS
CAPITAL STOCK, CONSOLIDATE OR MERGE WITH OR INTO ANOTHER CORPORATION (WHERE THE
COMPANY IS NOT THE SURVIVING CORPORATION OR WHERE THERE IS A CHANGE IN OR
DISTRIBUTION WITH RESPECT TO THE COMMON STOCK OF THE COMPANY), OR SELL, TRANSFER
OR OTHERWISE DISPOSE OF ITS PROPERTY, ASSETS OR BUSINESS TO ANOTHER CORPORATION
AND, PURSUANT TO THE TERMS OF SUCH REORGANIZATION, RECLASSIFICATION, MERGER,
CONSOLIDATION OR DISPOSITION OF ASSETS, SHARES OF COMMON STOCK OF THE SUCCESSOR
OR ACQUIRING CORPORATION, OR ANY CASH, SHARES OF STOCK OR OTHER SECURITIES OR
PROPERTY OF ANY NATURE WHATSOEVER (INCLUDING WARRANTS OR OTHER SUBSCRIPTION OR
PURCHASE RIGHTS) IN ADDITION TO OR IN LIEU OF COMMON STOCK OF THE SUCCESSOR OR
ACQUIRING CORPORATION (“OTHER PROPERTY”), ARE TO BE RECEIVED BY OR DISTRIBUTED
TO THE HOLDERS OF COMMON STOCK OF THE COMPANY, THEN THE HOLDER SHALL HAVE THE
RIGHT THEREAFTER TO

 

7

--------------------------------------------------------------------------------


 


RECEIVE, AT THE OPTION OF THE HOLDER, UPON EXERCISE OF THIS ADDITIONAL
INVESTMENT RIGHT, THE NUMBER OF SHARES OF COMMON STOCK OF THE SUCCESSOR OR
ACQUIRING CORPORATION OR OF THE COMPANY, IF IT IS THE SURVIVING CORPORATION, AND
OTHER PROPERTY RECEIVABLE UPON OR AS A RESULT OF SUCH REORGANIZATION,
RECLASSIFICATION, MERGER, CONSOLIDATION OR DISPOSITION OF ASSETS BY A HOLDER OF
THE NUMBER OF SHARES OF COMMON STOCK FOR WHICH THIS ADDITIONAL INVESTMENT RIGHT
IS EXERCISABLE IMMEDIATELY PRIOR TO SUCH EVENT. IN CASE OF ANY SUCH
REORGANIZATION, RECLASSIFICATION, MERGER, CONSOLIDATION OR DISPOSITION OF
ASSETS, THE SUCCESSOR OR ACQUIRING CORPORATION (IF OTHER THAN THE COMPANY) AND,
IF AN ENTITY DIFFERENT FROM THE SUCCESSOR OR ACQUIRING ENTITY, THE ENTITY WHOSE
CAPITAL STOCK OR ASSETS THE HOLDERS OF THE COMMON STOCK OF THE COMPANY ARE
ENTITLED TO RECEIVE AS A RESULT OF SUCH CONSOLIDATION, MERGER OR SALE OR
CONVEYANCE, SHALL EXPRESSLY ASSUME THE DUE AND PUNCTUAL OBSERVANCE AND
PERFORMANCE OF EACH AND EVERY COVENANT AND CONDITION OF THIS ADDITIONAL
INVESTMENT RIGHT TO BE PERFORMED AND OBSERVED BY THE COMPANY AND ALL THE
OBLIGATIONS AND LIABILITIES HEREUNDER, SUBJECT TO SUCH MODIFICATIONS AS MAY BE
DEEMED APPROPRIATE (AS DETERMINED IN GOOD FAITH BY RESOLUTION OF THE BOARD OF
DIRECTORS OF THE COMPANY) IN ORDER TO PROVIDE FOR ADJUSTMENTS OF ADDITIONAL
INVESTMENT RIGHT SHARES FOR WHICH THIS ADDITIONAL INVESTMENT RIGHT IS
EXERCISABLE WHICH SHALL BE AS NEARLY EQUIVALENT AS PRACTICABLE TO THE
ADJUSTMENTS PROVIDED FOR IN THIS SECTION 12.  FOR PURPOSES OF THIS SECTION 12,
“COMMON STOCK OF THE SUCCESSOR OR ACQUIRING CORPORATION” SHALL INCLUDE STOCK OF
SUCH CORPORATION OF ANY CLASS WHICH IS NOT PREFERRED AS TO DIVIDENDS OR ASSETS
OVER ANY OTHER CLASS OF STOCK OF SUCH CORPORATION AND WHICH IS NOT SUBJECT TO
REDEMPTION AND SHALL ALSO INCLUDE ANY EVIDENCES OF INDEBTEDNESS, SHARES OF STOCK
OR OTHER SECURITIES WHICH ARE CONVERTIBLE INTO OR EXCHANGEABLE FOR ANY SUCH
STOCK, EITHER IMMEDIATELY OR UPON THE ARRIVAL OF A SPECIFIED DATE OR THE
HAPPENING OF A SPECIFIED EVENT AND ANY WARRANTS OR OTHER RIGHTS TO SUBSCRIBE FOR
OR PURCHASE ANY SUCH STOCK.  THE FOREGOING PROVISIONS OF THIS SECTION 12 SHALL
SIMILARLY APPLY TO SUCCESSIVE REORGANIZATIONS, RECLASSIFICATIONS, MERGERS,
CONSOLIDATIONS OR DISPOSITION OF ASSETS.


 


13.  VOLUNTARY ADJUSTMENT BY THE COMPANY.  THE COMPANY MAY AT ANY TIME DURING
THE TERM OF THIS ADDITIONAL INVESTMENT RIGHT REDUCE THE THEN CURRENT EXERCISE
PRICE TO ANY AMOUNT AND FOR ANY PERIOD OF TIME DEEMED APPROPRIATE BY THE BOARD
OF DIRECTORS OF THE COMPANY.


 


14.  NOTICE OF ADJUSTMENT.  WHENEVER THE NUMBER OF ADDITIONAL INVESTMENT RIGHT
SHARES OR NUMBER OR KIND OF SECURITIES OR OTHER PROPERTY PURCHASABLE UPON THE
EXERCISE OF THIS ADDITIONAL INVESTMENT RIGHT OR THE EXERCISE PRICE IS ADJUSTED,
AS HEREIN PROVIDED, THE COMPANY SHALL GIVE NOTICE THEREOF TO THE HOLDER, WHICH
NOTICE SHALL STATE THE NUMBER OF ADDITIONAL INVESTMENT RIGHT SHARES (AND OTHER
SECURITIES OR PROPERTY) PURCHASABLE UPON THE EXERCISE OF THIS ADDITIONAL
INVESTMENT RIGHT AND THE EXERCISE PRICE OF SUCH ADDITIONAL INVESTMENT RIGHT
SHARES (AND OTHER SECURITIES OR PROPERTY) AFTER SUCH ADJUSTMENT, SETTING FORTH A
BRIEF STATEMENT OF THE FACTS REQUIRING SUCH ADJUSTMENT AND SETTING FORTH THE
COMPUTATION BY WHICH SUCH ADJUSTMENT WAS MADE.


 


15.  NOTICE OF CORPORATE ACTION.  IF AT ANY TIME:


 

(a)                                  the Company shall take a record of the
holders of its Common Stock for the purpose of entitling them to receive a
dividend or other distribution, or any right to subscribe for or purchase any
evidences of its indebtedness, any shares of stock of any class or any other
securities or property, or to receive any other right, or

 

8

--------------------------------------------------------------------------------


 

(b)                                 there shall be any capital reorganization of
the Company, any reclassification or recapitalization of the capital stock of
the Company or any consolidation or merger of the Company with, or any sale,
transfer or other disposition of all or substantially all the property, assets
or business of the Company to, another corporation or,

 

(c)                                  there shall be a voluntary or involuntary
dissolution, liquidation or winding up of the Company;

 

then, in any one or more of such cases, the Company shall use its best efforts
to give to Holder (i) at least 20 days’ prior written notice of the date on
which a record date shall be selected for such dividend, distribution or right
or for determining rights to vote in respect of any such reorganization,
reclassification, merger, consolidation, sale, transfer, disposition,
liquidation or winding up, and (ii) in the case of any such reorganization,
reclassification, merger, consolidation, sale, transfer, disposition,
dissolution, liquidation or winding up, at least 20 days’ prior written notice
of the date when the same shall take place.  Such notice in accordance with the
foregoing clause also shall specify (i) the date on which any such record is to
be taken for the purpose of such dividend, distribution or right, the date on
which the holders of Common Stock shall be entitled to any such dividend,
distribution or right, and the amount and character thereof, and (ii) the date
on which any such reorganization, reclassification, merger, consolidation, sale,
transfer, disposition, dissolution, liquidation or winding up is to take place
and the time, if any such time is to be fixed, as of which the holders of Common
Stock shall be entitled to exchange their Additional Investment Right Shares for
securities or other property deliverable upon such disposition, dissolution,
liquidation or winding up.  Each such written notice shall be sufficiently given
if addressed to Holder at the last address of Holder appearing on the books of
the Company and delivered in accordance with Section 17(d).  In no case shall
lack of notice under the terms of this provision invalidate any action taken by
the Company.

 


16.  AUTHORIZED SHARES.  THE COMPANY COVENANTS THAT DURING THE PERIOD THE
ADDITIONAL INVESTMENT RIGHT IS OUTSTANDING, IT WILL RESERVE FROM ITS AUTHORIZED
AND UNISSUED COMMON STOCK A SUFFICIENT NUMBER OF SHARES TO PROVIDE FOR THE
ISSUANCE OF THE ADDITIONAL INVESTMENT RIGHT SHARES UPON THE EXERCISE OF ANY
PURCHASE RIGHTS UNDER THIS ADDITIONAL INVESTMENT RIGHT.  THE COMPANY FURTHER
COVENANTS THAT ITS ISSUANCE OF THIS ADDITIONAL INVESTMENT RIGHT SHALL CONSTITUTE
FULL AUTHORITY TO ITS OFFICERS WHO ARE CHARGED WITH THE DUTY OF EXECUTING STOCK
CERTIFICATES TO EXECUTE AND ISSUE THE NECESSARY CERTIFICATES FOR THE ADDITIONAL
INVESTMENT RIGHT SHARES UPON THE EXERCISE OF THE PURCHASE RIGHTS UNDER THIS
ADDITIONAL INVESTMENT RIGHT.  THE COMPANY WILL TAKE ALL SUCH REASONABLE ACTION
AS MAY BE NECESSARY TO ASSURE THAT SUCH ADDITIONAL INVESTMENT RIGHT SHARES MAY
BE ISSUED AS PROVIDED HEREIN WITHOUT VIOLATION OF ANY APPLICABLE LAW OR
REGULATION, OR OF ANY REQUIREMENTS OF THE TRADING MARKET UPON WHICH THE COMMON
STOCK MAY BE LISTED.


 

Except and to the extent as waived or consented to by the Holder, the Company
shall not by any action, including, without limitation, amending its certificate
of incorporation or through any reorganization, transfer of assets,
consolidation, merger, dissolution, issue or sale of securities or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms of this Additional Investment Right, but will at all times in good
faith assist in the carrying out of all such terms and in the taking of all such
actions as may be necessary or

 

9

--------------------------------------------------------------------------------


 

appropriate to protect the rights of Holder as set forth in this Additional
Investment Right against impairment.  Without limiting the generality of the
foregoing, the Company will (a) not increase the par value of any Additional
Investment Right Shares above the amount payable therefor upon such exercise
immediately prior to such increase in par value, (b) take all such action as may
be necessary or appropriate in order that the Company may validly and legally
issue fully paid and nonassessable Additional Investment Right Shares upon the
exercise of this Additional Investment Right, and (c) use commercially
reasonable efforts to obtain all such authorizations, exemptions or consents
from any public regulatory body having jurisdiction thereof as may be necessary
to enable the Company to perform its obligations under this Additional
Investment Right.

 

Before taking any action which would result in an adjustment in the number of
Additional Investment Right Shares for which this Additional Investment Right is
exercisable or in the Exercise Price, the Company shall obtain all such
authorizations or exemptions thereof, or consents thereto, as may be necessary
from any public regulatory body or bodies having jurisdiction thereof.

 


17.  MISCELLANEOUS.


 


(A)  JURISDICTION.  ALL QUESTIONS CONCERNING THE CONSTRUCTION, VALIDITY,
ENFORCEMENT AND INTERPRETATION OF THIS ADDITIONAL INVESTMENT RIGHT SHALL BE
DETERMINED IN ACCORDANCE WITH THE PROVISIONS OF THE PURCHASE AGREEMENT.


 


(B)  RESTRICTIONS.  THE HOLDER ACKNOWLEDGES THAT THE ADDITIONAL INVESTMENT RIGHT
SHARES ACQUIRED UPON THE EXERCISE OF THIS ADDITIONAL INVESTMENT RIGHT, IF NOT
REGISTERED, WILL HAVE RESTRICTIONS UPON RESALE IMPOSED BY STATE AND FEDERAL
SECURITIES LAWS.


 


(C)  NONWAIVER AND EXPENSES.  NO COURSE OF DEALING OR ANY DELAY OR FAILURE TO
EXERCISE ANY RIGHT HEREUNDER ON THE PART OF HOLDER SHALL OPERATE AS A WAIVER OF
SUCH RIGHT OR OTHERWISE PREJUDICE HOLDER’S RIGHTS, POWERS OR REMEDIES,
NOTWITHSTANDING ALL RIGHTS HEREUNDER TERMINATE ON THE TERMINATION DATE.  IF THE
COMPANY WILLFULLY AND KNOWINGLY FAILS TO COMPLY WITH ANY PROVISION OF THIS
ADDITIONAL INVESTMENT RIGHT, WHICH RESULTS IN ANY MATERIAL DAMAGES TO THE
HOLDER, THE COMPANY SHALL PAY TO HOLDER SUCH AMOUNTS AS SHALL BE SUFFICIENT TO
COVER ANY COSTS AND EXPENSES INCLUDING, BUT NOT LIMITED TO, REASONABLE
ATTORNEYS’ FEES, INCLUDING THOSE OF APPELLATE PROCEEDINGS, INCURRED BY HOLDER IN
COLLECTING ANY AMOUNTS DUE PURSUANT HERETO OR IN OTHERWISE ENFORCING ANY OF ITS
RIGHTS, POWERS OR REMEDIES HEREUNDER.


 


(D)  NOTICES.  ANY NOTICE, REQUEST OR OTHER DOCUMENT REQUIRED OR PERMITTED TO BE
GIVEN OR DELIVERED TO THE HOLDER BY THE COMPANY SHALL BE DELIVERED IN ACCORDANCE
WITH THE NOTICE PROVISIONS OF THE PURCHASE AGREEMENT.


 


(E)  LIMITATION OF LIABILITY.  NO PROVISION HEREOF, IN THE ABSENCE OF ANY
AFFIRMATIVE ACTION BY HOLDER TO EXERCISE THIS ADDITIONAL INVESTMENT RIGHT OR
PURCHASE ADDITIONAL INVESTMENT RIGHT SHARES, AND NO ENUMERATION HEREIN OF THE
RIGHTS OR PRIVILEGES OF HOLDER, SHALL GIVE RISE TO ANY LIABILITY OF HOLDER FOR
THE PURCHASE PRICE OF ANY COMMON

 

10

--------------------------------------------------------------------------------


 


STOCK OR AS A STOCKHOLDER OF THE COMPANY, WHETHER SUCH LIABILITY IS ASSERTED BY
THE COMPANY OR BY CREDITORS OF THE COMPANY.


 


(F)   REMEDIES.  HOLDER, IN ADDITION TO BEING ENTITLED TO EXERCISE ALL RIGHTS
GRANTED BY LAW, INCLUDING RECOVERY OF DAMAGES, WILL BE ENTITLED TO SPECIFIC
PERFORMANCE OF ITS RIGHTS UNDER THIS ADDITIONAL INVESTMENT RIGHT.  THE COMPANY
AGREES THAT MONETARY DAMAGES WOULD NOT BE ADEQUATE COMPENSATION FOR ANY LOSS
INCURRED BY REASON OF A BREACH BY IT OF THE PROVISIONS OF THIS ADDITIONAL
INVESTMENT RIGHT AND HEREBY AGREES TO WAIVE THE DEFENSE IN ANY ACTION FOR
SPECIFIC PERFORMANCE THAT A REMEDY AT LAW WOULD BE ADEQUATE.


 


(G)   SUCCESSORS AND ASSIGNS.  SUBJECT TO APPLICABLE SECURITIES LAWS, THIS
ADDITIONAL INVESTMENT RIGHT AND THE RIGHTS AND OBLIGATIONS EVIDENCED HEREBY
SHALL INURE TO THE BENEFIT OF AND BE BINDING UPON THE SUCCESSORS OF THE COMPANY
AND THE SUCCESSORS AND PERMITTED ASSIGNS OF HOLDER.  THE PROVISIONS OF THIS
ADDITIONAL INVESTMENT RIGHT ARE INTENDED TO BE FOR THE BENEFIT OF ALL HOLDERS
FROM TIME TO TIME OF THIS ADDITIONAL INVESTMENT RIGHT AND SHALL BE ENFORCEABLE
BY ANY SUCH HOLDER OR HOLDER OF ADDITIONAL INVESTMENT RIGHT SHARES.


 


(H)   AMENDMENT.  THIS ADDITIONAL INVESTMENT RIGHT MAY BE MODIFIED OR AMENDED OR
THE PROVISIONS HEREOF WAIVED WITH THE WRITTEN CONSENT OF THE COMPANY AND THE
HOLDER.


 


(I)   SEVERABILITY.  WHEREVER POSSIBLE, EACH PROVISION OF THIS ADDITIONAL
INVESTMENT RIGHT SHALL BE INTERPRETED IN SUCH MANNER AS TO BE EFFECTIVE AND
VALID UNDER APPLICABLE LAW, BUT IF ANY PROVISION OF THIS ADDITIONAL INVESTMENT
RIGHT SHALL BE PROHIBITED BY OR INVALID UNDER APPLICABLE LAW, SUCH PROVISION
SHALL BE INEFFECTIVE TO THE EXTENT OF SUCH PROHIBITION OR INVALIDITY, WITHOUT
INVALIDATING THE REMAINDER OF SUCH PROVISIONS OR THE REMAINING PROVISIONS OF
THIS ADDITIONAL INVESTMENT RIGHT.


 


(J)   HEADINGS.  THE HEADINGS USED IN THIS ADDITIONAL INVESTMENT RIGHT ARE FOR
THE CONVENIENCE OF REFERENCE ONLY AND SHALL NOT, FOR ANY PURPOSE, BE DEEMED A
PART OF THIS ADDITIONAL INVESTMENT RIGHT.


 

********************

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Additional Investment Right to
be executed by its officer thereunto duly authorized.

 

 

Dated:  March 4, 2005

 

 

 

IMPLANT SCIENCES CORPORATION

 

 

 

 

 

By:

 

 

 

Name:

A. J. Armini

 

 

Title:

President and CEO

 

12

--------------------------------------------------------------------------------


 

NOTICE OF EXERCISE

 

To:                              Implant Sciences Corporation

 

(1)  The undersigned hereby elects to purchase                  Additional
Investment Right Shares of the Company pursuant to the terms of the attached
Additional Investment Right (only if exercised in full), and tenders herewith
payment of the exercise price in full, together with all applicable transfer
taxes, if any.

 

(2)  Payment shall take the form of (check applicable box):

 

[  ] in lawful money of the United States; or

 

[ ] the cancellation of such number of Additional Investment Right Shares as is
necessary, in accordance with the formula set forth in subsection 2(c), to
exercise this Additional Investment Right with respect to the maximum number of
Additional Investment Right Shares purchasable pursuant to the cashless exercise
procedure set forth in subsection 3(d).

 

(3)  Please issue a certificate or certificates representing said Additional
Investment Right Shares in the name of the undersigned or in such other name as
is specified below:

 

 

 

The Additional Investment Right Shares shall be delivered to the following:

 

 

 

 

 

 

(4)  Accredited Investor.  The undersigned is an “accredited investor” as
defined in Regulation D under the Securities Act of 1933, as amended.

 

 

[PURCHASER]

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

Dated:

 

 

 

--------------------------------------------------------------------------------


 

ASSIGNMENT FORM

 

(To assign the foregoing AIR, execute
this form and supply required information.
Do not use this form to exercise the AIR.)

 

FOR VALUE RECEIVED, the foregoing Additional Investment Right and all rights
evidenced thereby are hereby assigned to

 

                                                                                              
whose address is
                                                                                                                              .

 

Dated:                              ,               

 

 

 

Holder’s Signature:

 

 

 

 

 

 

 

Holder’s Address:

 

 

 

 

 

 

 

 

 

 

 

 

Signature Guaranteed:

 

 

 

 

NOTE:  The signature to this Assignment Form must correspond with the name as it
appears on the face of the Additional Investment Right, without alteration or
enlargement or any change whatsoever, and must be guaranteed by a bank or trust
company.  Officers of corporations and those acting in a fiduciary or other
representative capacity should file proper evidence of authority to assign the
foregoing Additional Investment Right.

 

--------------------------------------------------------------------------------